                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                         Civil No. 5:17-CV-126-GCM


PAUL WILLIAMS, DDS,                              )
                         Plaintiff,              )
                                                 )
v.                                               )
                                                 )
OHIO NATIONAL LIFE ASSURANCE                     )
COMPANY,                                         )
                     Defendant.                  )

                                        ORDER

     THIS MATTER IS BEFORE THE COURT ON ITS OWN MOTION.

     IT IS HEREBY ORDERED that the trial in this matter is RE-SET for June 10, 2019.

     IT IS SO ORDERED.
                                  Signed: January 31, 2019
